Title: 5th.
From: Adams, John Quincy
To: 


       We had, this morning, a Philosophical Lecture, from Mr. Williams, in which he concluded the Subject of the mechanical powers. This is not so entertaining a subject, as some others but it is a very important one as all the instruments that mankind make use of: of what kind so ever, are upon the principle, of one or more of these Powers. There was a Lecture, at the meeting house in the afternoon; I did not attend: but went, and stay’d at Williams’s till about 4 o’clock. Kendall, got quite high. We went to his Chamber with him. I made tea for the Club in the Evening. They stay’d with me, till about 9 o’clock. A number of the Seniors too, got very high this afternoon.
      